Citation Nr: 0004314	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  96-44 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for a stomach 
condition.  

2.  Entitlement to service connection for nephrotic syndrome 
with peritonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1980 to November 
1980.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions by the Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), whereby the veteran's claim for a stomach condition was 
denied in a September 1996 decision, and his claim for a 
kidney condition was denied in a February 1997 rating action.

A hearing was held before the undersigned Member of the Board 
in October 1999, sitting in Little Rock.  


FINDINGS OF FACT

1.  A stomach condition is not shown.  

2.  A nephrotic syndrome or kidney condition manifested 
subsequent to service is not shown to be related to that 
service.


CONCLUSIONS OF LAW

1.  A claim for entitlement to service connection for a 
stomach condition is not well grounded.  38 U.S.C. § 5107(a) 
(West 1991 & Supp. 1999).

2.  A claim for entitlement to service connection for a 
nephrotic syndrome or kidney condition is not well grounded.  
38 U.S.C. § 5107(a) (West 1991 & Supp. 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded, which means that the evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  When such type of evidence is not submitted, the 
initial burden placed on the appellant is not met.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (1999).  Establishing a well-grounded 
claim for service connection for a particular disability 
requires more than an allegation that the particular 
disability had its onset in service.  It requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet.App. 609, 610 
(1992); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The 
kind of evidence needed to make a claim well grounded depends 
upon the types of issues presented by a claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  For some factual issues, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection normally are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C. § 1110 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992); cf. Godfrey v. Brown, 7 Vet. App. 398,406 
(1995) (where service connection is based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b), competent medical 
evidence is not necessarily required to make the claim well 
grounded.) 

A private discharge summary dated March 1980 is of record and 
notes that the veteran was hospitalized with complaints of 
fairly severe abdominal pain, mainly in the left upper 
quadrant, of approximately one month in duration.  The 
examiner noted that he had no significant nausea, vomiting, 
melena, bright red blood per rectum or diarrhea.  It was 
noted that he denied jaundice or pain radiating into the 
back.  He had no dysuria, urgency or frequency.  His 
urinalysis was reportedly normal, as was his colon x-ray, 
upper GI series, acute abdominal series and additional 
laboratory findings.  The examiner noted that after the 
veteran was given enemas in preparation for his GI series, 
that the pain markedly improved, and "it was felt that [the 
veteran's symptomatology] may have been due to constipation 
or possibility irritable bowel syndrome."

The veteran's service medical records (SMRs) show that the 
report of his entrance examination is dated March 1980.  That 
record reflects that the veteran reported that he was 
hospitalized approximately four weeks prior to his entry into 
service.  The examiner noted that the veteran apparently had 
left upper quadrant abdominal pain, and that a letter from a 
private physician revealed that the veteran had acute 
abdominal pain, and that "all x-rays, etc. [were] normal".  
The examiner found that he was clinically evaluated as normal 
in all relevant aspects.   

The SMRs include a health record dated June 1980, which 
reflects that the veteran was seen for complaints of a 
headache with nasal congestion, with an assessment of "R/O 
[rule out] sinusitis", and a referral for additional 
testing.  Subsequent health records show that the results of 
diagnostic testing were apparently within normal limits, that 
he was assessed with "URZ" and prescribed Drixoral and 
Tylenol.

The report of the veteran's separation examination, dated 
October 1980, reflects that the veteran had frequent 
indigestion and stomach trouble, which EPTS [existed prior to 
service], and was treated with laxatives.  The report shows 
that his abdomen, viscera, anus and rectum were all 
clinically evaluated as normal.  

The evidence received subsequent to service includes the 
report of an abdominal ultrasound, dated May 1995.  The 
listed impression was massive abdominal ascites, "the 
etiology is not apparent on this ultrasound examination."  
Private hospitalization records show that the veteran was 
treated for nephrotic syndrome and hypertension in records 
dated May 1995.  A kidney biopsy report, dated May 1995, 
notes that the "changes are consistent with minimal change 
nephrotic syndrome.  However, focal segmental sclerosis and 
hylinosis cannot be ruled out." 

A report of x-ray examinations dated August 1995, reflects 
impressions of bilateral pulmonary vascular congestion, 
bilateral pleural effusions, and slight cardiomegaly 
consistent with congestive heart failure or renal failure; 
and haziness of the abdomen, consistent with the presence of 
ascites.  The examiner also noted that no obstructive bowel 
pattern was seen.  A hospitalization report dated August 1995 
notes that the veteran was recently hospitalized after 
complaining of severe abdominal pain and nausea, and a letter 
of that date also shows that he presented with progressive 
anasarca.  It was noted that he had known nephrotic syndrome.  
The letter shows that the veteran was to be treated for 
further management of his nephrotic syndrome.  

A preliminary discharge report dated September 1995 reflects 
diagnoses of MCD [minimal change disease with anasarca & 
ascites], HTN [hypertension], and hypothyroidism.

The veteran testified before a local hearing officer in 
February 1997, where he averred, in essence, that although he 
was treated for a gastrointestinal condition prior to 
service, that he was kicked in the stomach during his basic 
training, and that he avers that his current nephrotic 
syndrome is a result of that injury.  He had essentially the 
same contentions at his October 1999 hearing before the 
Member of the Board, except that he averred that he 
manifested blood in his stools subsequent to being kicked in 
the stomach.  


I.  Entitlement to service connection for a stomach 
condition.

First, we note that a current stomach or gastric condition 
has not been shown by the evidence of record.  The recent 
evidence of record only shows treatment for the veteran's 
nephrotic (kidney) syndrome.  Although the veteran has 
complained of severe abdominal pain and nausea, the current 
medical evidence does not show treatment or diagnosis for a 
stomach or gastric condition.  In particular, we note that he 
has been diagnosed with nephrotic syndrome, minimal change 
disease with anasarca & ascites, hypertension, and 
hypothyroidism.  A report of an x-ray examination dated 
August 1995 specifically showed that no obstructive bowel 
pattern was seen.  

Although records dated March 1980 show that veteran was 
hospitalized with complaints of fairly severe abdominal pain 
prior to service, those records also show that the veteran's 
urinalysis was reportedly normal, as was his colon x-ray, 
upper GI series, acute abdominal series and additional 
laboratory findings.  The examiner noted that after the 
veteran was given enemas in preparation for his GI series, 
that the pain markedly improved, and "it was felt that [the 
veteran's symptomatology] may have been due to constipation 
or possibility irritable bowel syndrome."

The current medical evidence does not show the presence of a 
disability productive of constipation or that irritable bowel 
syndrome is currently manifested.  We note that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C. §§ 1110, 1131 (West 1991 
& Supp. 1999); see Degmetich v. Brown, 104 F.3d 1328 (1997) 
(holding that Secretary's and Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet.App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet.App. 141, 143 (1992).  As the medical evidence does not 
show that a current stomach or gastric disability is shown, 
the veteran's claim for a stomach disability is not well 
grounded, and must accordingly be denied.  


II.  Entitlement to service connection for nephrotic syndrome 
with peritonitis.

We note that the current medical evidence does show the 
presence of a kidney disorder.  Specifically, medical records 
dated in 1995 reflect treatment for nephrotic syndrome, 
minimal change disease with anasarca & ascites, in addition 
to hypertension, and hypothyroidism.  

However, evidence showing a current disorder only satisfies 
the first requirement of a well grounded claim.  The veteran 
must also submit evidence showing that the condition was 
incurred during service, and a nexus between the in-service 
incurrence and the current condition.  The veteran contends, 
in essence, that his current kidney or nephrotic syndrome is 
a product of an in-service kick to his stomach.  

We must point out that the medical evidence does not show 
that such a relationship exists.  First, the medical evidence 
does not show the presence of a kidney or nephrotic syndrome 
until approximately 1995, almost 15 years subsequent to the 
veteran's active service.  Second, there is no medical 
evidence of record to show that there is a relationship 
between this current disorder and his service, to include the 
in-service incident he testified to.  Although the veteran 
has drawn such a conclusion, such a nexus must be shown by 
medical evidence. 

In this regard, it is noted that the Court has indicated that 
where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A claimant 
would not meet his burden of presenting a plausible or 
possible claim merely by offering lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
38 U.S.C. § 5107(a) (West 1991 & Supp. 1999); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well-grounded.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).

Thus, although the medical evidence does show that a current 
kidney (nephrotic syndrome) disorder is of record, it does 
not show that this disorder is in any way related to the 
veteran's service.  Thus, as this claim is also not well 
grounded, it must be denied.  

We note that the Court has held that when a claimant fails to 
submit a well-grounded claim under 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999), VA has a duty under 38 U.S.C. § 5103(a) 
(West 1991 & Supp. 1999) to advise the claimant of the 
evidence required to complete his application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996).  In the case at hand, the Board finds that this duty 
is satisfied.  In particular, the Board notes that the RO 
requested additional information from the veteran concerning 
his hospitalization reports during his personal hearing at 
the RO.  In addition, in this case, the supplemental 
statement of the case advised the veteran of the requirements 
of a well-grounded claim.

Although the RO did not specifically state that it denied the 
veteran's claims on the basis that they were not well 
grounded, the Board concludes that this error was harmless.  
Cf. Edenfield v. Brown, 8 Vet. App. 384, 390 (1995) (where a 
claim is not well grounded, the court should affirm an 
'erroneous' BVA decision on the merits, unless to do so would 
prejudice the appellant).


ORDER

Entitlement to service connection for a stomach condition is 
denied.  

Entitlement to service connection for nephrotic syndrome with 
peritonitis is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

